UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

pene eee ene X
UNITED STATES OF AMERICA, :
ORDER
V.
16 CR 328-10 (VB)
GRADY BLACKMON,
Defendant.
woeeeeee ---- X

 

For the reasons discussed at the violation of supervised release revocation hearing on
March 11, 2020, Grady Blackmon is hereby ORDERED to reside in a Residential Reentry
Center (“RRC”) for a period of 3 Months, at a location to be determined and designated by the
Bureau of Prisons; and he is required to comply with the RCC rules and regulations. BOP shall
make this designation no later than April 13, 2020.

Dated: March 12, 2020
White Plains, NY

SO ORDERED:

Ju

Vincent L. Briccetti
United States District Judge

 
